MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2016 ME 124 
Docket:	      Yor-15-432	
Submitted	
  On	Briefs:	 May	26,	2016	
Decided:	     August	9,	2016	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                SANDRA	BASTILLE	
                                       	
                                      v.	
                                       	
                   MAINE	PUBLIC	EMPLOYEES	RETIREMENT	SYSTEM	
	
	
PER	CURIAM	

         [¶1]	 	 Sandra	 Bastille	 appeals	 from	 a	 judgment	 entered	 in	 the	 Superior	

Court	 (York	 County,	 O’Neil,	 J.)	 dismissing	 as	 untimely	 filed	 her	 petition	 for	

review	of	a	decision	of	the	Board	of	Trustees	of	the	Maine	Public	Employees	

Retirement	 System	 affirming	 an	 administrative	 determination	 that	 Bastille	

was	 ineligible	 for	 disability	 retirement	 benefits,	 and	 from	 the	 court’s	

subsequent	denial	of	her	motion	for	reconsideration.		Discerning	no	error,	we	

affirm	the	court’s	final	judgment.	

         [¶2]		The	Board	sent	its	January	23,	2014,	decision1	via	certified	mail	to	

legal	 counsel	 who	 had	 represented	 Bastille	 during	 oral	 argument	 before	 the	


    1	 	 Although	 Bastille	 filed	 a	 motion	 for	 reconsideration	 with	 the	 Board,	 the	 applicable	 agency	

rules	do	not	authorize	such	a	motion,	and	therefore	the	January	23,	2014,	decision	of	the	Board	was	
final.	 	 See	 12 C.M.R. 94  411	 702-1	 to	 -7	 (2014)	 (incorporating	 adopted	 rule	 number	 2013-296,	
2	

Board.		The	decision	was	mailed	to	the	address	counsel	had	provided—a	post	

office	 box	 in	 Winthrop.	 	 The	 mail	 was	 returned	 as	 unclaimed	 after	 three	

delivery	 attempts	 made	 on	 January	 25,	 February	 5,	 and	 February	 11,	 2014,	

and	was	then	successfully	faxed	on	February	26,	2014,	and	also	delivered	by	

certified	mail	to	counsel’s	physical	address	on	March	7,	2014.	

        [¶3]		Twenty	days	later,	Bastille	filed	an	incomplete	petition	for	review	

of	final	agency	action	in	the	Superior	Court.		The	clerk	of	court	sent	a	notice	of	

incomplete	filing	to	counsel’s	office	on	April	1,	2014,	stating	that	the	petition	

had	not	been	docketed	and	that	the	filing	deadline	had	not	changed.		See	M.R.	

Civ.	P.	5(f).		The	complete	petition	was	not	filed	until	April	15,	2014.	

        [¶4]		Bastille’s	petition	was	required	to	be	filed	within	thirty	days	after	

she	received	notice	of	the	decision,	see	5	M.R.S.	§§	11002(3),	17451(2)	(2015);	

M.R.	Civ.	P.	80C(b).		Assuming,	without	deciding,	that	the	thirty	days	began	to	

run,	at	the	latest,	on	March	7,	2014,	when	her	counsel	received	the	decision	by	

certified	mail	at	his	office,	the	complete	petition	was	required	to	be	filed	on	or	

before	April	7.		See	M.R.	Civ.	P.	6(a).		She	did	not	file	a	complete	petition	until	

April	 15,	 2014—thirty-nine	 days	 after	 her	 attorney	 received	 notice	 of	 the	

decision	by	certified	mail	and	eighty	days	after	the	first	attempted	delivery	of	

which	 eliminated	 the	 authorization	 of	 motions	 for	 reconsideration	 of	 Board	 decisions	 effective	
December	10,	 2013,	 as	 summarized	 in	 the	 Weekly	 Notices	 of	 State	 Rule-Making	 published	 by	 the	
Bureau	of	Corporations,	Elections	and	Commissions	on	December	11,	2013).	
                                                                                3	

the	certified	mail	to	the	address	provided	by	counsel.		The	court	did	not	err	in	

dismissing	 the	 petition	 as	 untimely	 filed	 or	 in	 denying	 the	 motion	 for	

reconsideration.		See	M.R.	Civ.	P.	7(b)(5),	59(e).	

         The	entry	is:	

                            Judgment	affirmed.	
	
	    	      	      	       	    	
	
On	the	briefs:	
	
     Brian	 D.	 Condon,	 Esq.,	 Law	 Office	 of	 Brian	 D.	 Condon,	
     Winthrop,	for	appellant	Sandra	Bastille	
     	
     Janet	 T.	 Mills,	 Attorney	 General,	 and	 Christopher	 L.	 Mann,	
     Asst.	Atty.	Gen.,	Office	of	the	Attorney	General,	Augusta,	for	
     appellee	Maine	Public	Employees	Retirement	System	
	
	
	
York	County	Superior	Court	docket	number	AP-14-13	
FOR	CLERK	REFERENCE	ONLY